UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 12-4428


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

HAKIM ABDULAH RASHID, a/k/a Rodney Buchanan,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Florence. R. Bryan Harwell, District Judge.
(4:10-cr-00941-RBH-1)


Submitted:   July 22, 2013                 Decided:   August 26, 2013


Before NIEMEYER, KEENAN, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Joshua S. Kendrick, KENDRICK & LEONARD, P.C., Columbia, South
Carolina, for Appellant.     William N. Nettles, United States
Attorney, Alfred W. Bethea, Jr., Assistant United States
Attorney, Florence, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Hakim Abdulah Rashid appeals from his sentence of 262

month’ imprisonment following his guilty plea to conspiracy to

distribute fifty grams or more of cocaine base and a quantity of

cocaine, in violation of 21 U.S.C. § 846 (2006).                         Rashid argues

that     the    district    court     erred          in     several     respects       when

determining his sentence.         We disagree and affirm.

               First, Rashid argues that the district court erred in

determining      drug   quantity      and       in    imposing     enhancements         for

possession of a firearm and a leadership role in the offense.

Rashid     contends     that   the    evidence             supporting    the    district

court’s findings of fact did not bear the requisite indicia of

reliability      because    the   evidence           was    comprised    primarily       of

hearsay    statements      from   cooperating             witnesses,    each     of    whom

Rashid claims had an incentive to exaggerate the extent of his

criminal conduct.          We conclude, however, that Rashid’s blanket

assertion fails to show an abuse of discretion or clear error.

See United States v. Perez, 609 F.3d 609, 612 (4th Cir. 2010)

(when assessing a challenge to the district court’s application

of   the   Guidelines,      factual    findings            are   reviewed      for    clear

error); United States v. Rhynes, 206 F.3d 349, 383 (4th Cir.

1999) (district court’s determination that evidence is reliable

enough to be relied on at sentencing is reviewed for abuse of

discretion).

                                            2
              A      district       court         must          find     facts        relevant       to

sentencing by a preponderance of the evidence and may accomplish

this    task       by    referencing          a    wide         variety        of    informational

sources.       Perez, 609 F.3d at 614; see United States v. Tucker,

404    U.S.    443,      446   (1972)         (during           sentencing,         “a     judge    may

appropriately           conduct     an      inquiry             broad     in    scope,       largely

unlimited either as to the kind of information he may consider,

or the source from which it may come”).                                The sentencing court’s

inquiry is not subject to the rules of evidence and, instead, is

constrained only by the Guidelines and due process, which both

require       that      evidence      considered                at     sentencing         exhibit    a

“sufficient        indicia     of     reliability           to       support        its    accuracy.”

United States v. Nichols, 438 F.3d 437, 439-40 (4th Cir. 2006);

see U.S. Sentencing Guidelines Manual § 6A1.3, cmt. (2010).

              In applying this standard, we have authorized district

courts to consider uncorroborated hearsay when making factual

findings      at     sentencing,       so     long         as    the     hearsay         evidence    is

appropriately reliable.               See, e.g., Perez, 609 F.3d at 618 n.4.

Although       such      evidence        must         go    beyond        wholly          unsupported

allegations, the evidence must only bear “some minimal indicia

of reliability” to satisfy due process.                                  Rhynes, 206 F.3d at

383.       Accordingly, contrary to Rashid’s suggestion, the mere

fact that information originated from an individual who may have

had    a    motive       to     lie      or       embellish            the     truth       does     not

                                                  3
automatically       render      that    information       uniquely       suspect    or

otherwise incompetent for sentencing purposes.                   United States v.

Terry, 916 F.2d 157, 162 (4th Cir. 1990) (defendants have an

“affirmative duty to make a showing that the information in the

presentence report is unreliable, and articulate the reasons why

the facts contained therein are untrue or inaccurate.”).

            During Rashid’s sentencing hearing, the district court

appropriately ensured that the information on which the court

ultimately       relied   was     sufficiently     dependable      and     accurate.

Rashid has produced no authority suggesting that it was error

for   the   district      court    to   accomplish    this      task   through     the

testimony    of    a   law   enforcement        officer   who    was     extensively

involved in investigating Rashid and his coconspirators.                           See

United States v. Pratt, 553 F.3d 1165, 1170-71 (8th Cir. 2009)

(at sentencing, district court did not err in relying on hearsay

statements of defendant’s coconspirators as related through law

enforcement       officer    where       such    statements       were     generally

consistent with each other and other evidence).                    Rashid offered

no    evidence    to   contradict       the   information       contained    in    his

presentence report or otherwise support his contention that the

information was unreliable.              Accordingly, we conclude that the

district court’s reliability determinations and findings of fact

when sentencing Rashid are not tainted by an abuse of discretion

or error, clear or otherwise.

                                          4
             Nor do we find error in the district court’s refusal

to grant Rashid a reduction in offense level for acceptance of

responsibility.             As   the      district        court     explained,         Rashid’s

extensive objections to the presentence report amounted to a

denial     of     a    majority      of     the       conduct     Rashid        admitted     in

connection with his guilty plea.                          Accordingly, Rashid’s claim

that   the      district     court     penalized          him   for    making        good-faith

objections to his presentence report rings hollow.                                   See United

States v. McKenzie-Gude, 671 F.3d 452, 463 (4th Cir. 2011).

             Because we also find that Rashid’s below Guidelines

sentence        is    substantively         reasonable,           we        affirm     Rashid’s

sentence.         United States v. Susi, 674 F.3d 278, 289 (4th Cir.

2012).       We      deny   Rashid’s       pro       se   motions      to    supplement     his

counsel’s reply brief and for the preparation of a transcript at

the    Government’s         expense.        We        dispense      with      oral     argument

because the facts and legal contentions are adequately presented

in the materials before this Court and argument would not aid

the decisional process.

                                                                                       AFFIRMED




                                                 5